NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 VEHICLE IP, LLC,
                  Plaintiff-Appellant

                           v.

CELLCO PARTNERSHIP, NETWORKS IN MOTION,
 INC., TELECOMMUNICATION SYSTEMS, INC.,
             Defendants-Appellees
            ______________________

                      2017-2511
                ______________________

    Appeal from the United States District Court for the
District of Delaware in No. 1:09-cv-01007-LPS, Chief
Judge Leonard P. Stark.
                ______________________

              Decided: January 22, 2019
               ______________________

    WILLIAM WOODFORD, Fish & Richardson P.C., Minne-
apolis, MN, argued for plaintiff-appellant. Also repre-
sented by JOHN A. DRAGSETH.

   JOHN PETER SCHNURER, Perkins Coie, LLP, San
Diego, CA, argued for defendants-appellees. Also repre-
sented by EVAN SKINNER DAY, KEVIN PATARIU; DAN L.
BAGATELL, Hanover, NH; KEVIN PAUL ANDERSON, Wiley
Rein, LLP, Washington, DC.
2                      VEHICLE IP, LLC v. CELLCO PARTNERSHIP




                  ______________________

    Before O’MALLEY, REYNA, and HUGHES, Circuit Judges.
HUGHES, Circuit Judge.
    Vehicle IP, LLC sued Cellco Partnership; Networks in
Motion, Inc.; and Telecommunication Systems, Inc. for
patent infringement, but stipulated to a judgment of non-
infringement based on the district court’s construction of
the claim term “dispatch.” Vehicle IP now appeals that
construction, as well as the district court’s grant of the
defendants’ motion for summary judgment of no willful
infringement. Because the district court properly con-
strued “dispatch,” we affirm.
                              I
     U.S. Patent No. 5,987,377 covers a system for deter-
mining a vehicle’s estimated time of arrival at a destina-
tion. The system includes a dispatch, remotely located
from the vehicle, which generates destination infor-
mation. This destination information can include one or
more destinations, appointment times, traffic information,
weather information, or other information “generated by
[the] dispatch . . . that facilitates the control or monitoring
of [the] vehicle.” ’377 patent col. 3 ll. 1–9. The dispatch
then transmits the destination information to a “mobile
unit” carried by the vehicle. Id. at col. 1 ll. 57–62. This
mobile unit also determines the vehicle’s current location.
Id. at col. 1 ll. 62–65. Using the vehicle’s current location
and the destination information, the mobile unit calcu-
lates the vehicle’s estimated time of arrival. Id. Claim 1
is representative for purposes of this appeal:
      A system for determining an expected time of ar-
      rival of a vehicle equipped with a mobile unit,
      comprising:
      a dispatch remotely located from the vehicle, the
      dispatch operable to generate destination infor-
VEHICLE IP, LLC v. CELLCO PARTNERSHIP                      3



    mation for the vehicle, the destination information
    specifying a plurality of way points;
    a communications link coupled to the dispatch,
    the communications link operable to receive the
    destination information for the vehicle from the
    dispatch; and
    the mobile unit coupled to the communications
    link, the mobile unit operable to receive from the
    communications link the destination information
    for the vehicle generated by the dispatch, the mo-
    bile unit further operable to determine a vehicle
    position, the mobile unit further operable to de-
    termine in response to the vehicle position the ex-
    pected time of arrival of the vehicle at a way point
    identified by the destination information and
    wherein the communications link comprises a cel-
    lular telephone network.
Id. at col. 14 l. 62–col. 15 l. 13 (emphases added).
                              II
     Vehicle IP, LLC sued Cellco Partnership; Networks in
Motion, Inc.; and Telecommunication Systems, Inc. (col-
lectively, Appellees) in the United States District Court
for the District of Delaware, asserting infringement of the
’377 patent. The accused products are applications in-
stallable on mobile devices that allow users to request
navigation information. Users provide a destination to
the mobile application, which prompts the application to
send an inquiry to Appellees’ servers. The servers gener-
ate a response to the inquiry that includes the requested
destination and instructions for navigating there. The
servers then send this information back to the mobile
device that requested it.
    The district court initially granted Appellees’ motion
for summary judgment of non-infringement based on its
construction of the claim terms “expected time of arrival”
4                     VEHICLE IP, LLC v. CELLCO PARTNERSHIP




and “waypoint(s).” After Vehicle IP appealed, we reversed
the district court’s construction of those terms and re-
manded for a new determination of whether the accused
products infringe the ’377 patent. See Vehicle IP, LLC v.
AT & T Mobility, LLC, 594 F. App’x 636, 644 (Fed. Cir.
2014).
    On remand, Appellees again moved for summary
judgment of non-infringement, arguing that their prod-
ucts did not infringe the ’377 patent because they lack a
dispatch. Appellees also sought summary judgment of no
willful infringement. Based on its original construction of
“dispatch” as “a computer-based communication and
processing system remotely located from the vehicle that
manages and monitors vehicles,” the court denied sum-
mary judgment of non-infringement. J.A. 11–13. The
court, however, granted summary judgment of no willful
infringement, reasoning that Vehicle IP failed to present
evidence of anything more than Appellees’ pre-suit
knowledge of the ’377 patent.
    Following the district court’s summary judgment
order, Appellees received leave from the court to argue for
an alternative construction of “dispatch.” After supple-
mental briefing, the court adopted a new construction of
“dispatch” as “a computer-based communication and
processing system remotely located from the vehicle that
supervises and controls vehicles to a destination specified
exclusively by the computer-based system.” J.A. 30 (em-
phases added). The court intended for this construction to
clarify that “the ’377 patent requires the destination to be
provided by the dispatch, and only the dispatch.” J.A. 32.
    Based on the district court’s new construction of
“dispatch,” the parties stipulated that Appellees’ accused
products do not infringe the ’377 patent. Vehicle IP now
appeals the court’s construction of “dispatch” and its
grant of Appellees’ motion for summary judgment of no
VEHICLE IP, LLC v. CELLCO PARTNERSHIP                     5



willful infringement.    We have jurisdiction under 28
U.S.C. § 1295(a)(1).
                            III
     Vehicle IP challenges three aspects of the district
court’s decisions. First, Vehicle IP challenges the prong of
the court’s “dispatch” construction that precludes the
vehicle operator from specifying a destination through the
vehicle’s mobile unit. Second, Vehicle IP challenges the
prong of the court’s “dispatch” construction that requires
the dispatch to “supervise and control” vehicles. Third,
Vehicle IP argues the court erred in granting summary
judgment of no willful infringement because a reasonable
jury could have found that Appellees copied the patented
system. Vehicle IP agrees, however, that the second and
third issues are only relevant if we reverse the district
court’s construction of “dispatch” as precluding vehicle
operators from choosing their destinations. Because we
affirm that prong of the district court’s construction, we
do not reach the remaining issues.
    We review the district court’s ultimate interpretation
of patent claims de novo. Teva Pharms. USA, Inc. v.
Sandoz, Inc., 135 S. Ct. 831, 839, 841 (2015). “[W]hen the
district court reviews only evidence intrinsic to the patent
(the patent claims and specifications, along with the
patent’s prosecution history), the judge’s determination
will amount solely to a determination of law, and [we] will
review that construction de novo.” Id. at 841.
    Generally, claim terms are given their ordinary and
customary meaning as understood by one of ordinary skill
in the art at the time of the invention. Phillips v. AWH
Corp., 415 F.3d 1303, 1312–13 (Fed. Cir. 2005). The
terms must be interpreted in the context of the entire
patent, including the specification, which usually “is the
single best guide to the meaning of a disputed term.” Id.
at 1315 (quoting Vitronics Corp. v. Conceptronic, Inc., 90
F.3d 1576, 1582 (Fed. Cir. 1996)).
6                     VEHICLE IP, LLC v. CELLCO PARTNERSHIP




                             A
    At the outset, two points of clarification are useful.
First, the district court’s construction relies on a distinc-
tion between the initial assignment of a vehicle’s destina-
tion and the subsequent transmission of destination
information to the vehicle. Both parties agree that the
claimed system requires the dispatch to transmit a pack-
age of destination information to the vehicle’s mobile unit.
The dispute in this appeal concerns which components of
the claimed system can specify the destination for which
the dispatch generates destination information.
     Second, the parties disagree over the meaning of the
district court’s “dispatch” construction. The court con-
strued that term to mean “a computer-based communica-
tion and processing system remotely located from the
vehicle that supervises and controls vehicles to a destina-
tion specified exclusively by the computer-based system.”
J.A. 30 (emphasis added). The root of the parties’ disa-
greement is the court’s use of the term “exclusively.”
Vehicle IP interprets the court’s construction as requiring
that nothing external to the dispatch can specify the
vehicle destination for which the dispatch generates
destination information. In contrast, Appellees view the
court’s construction solely as a description of the relation-
ship between the dispatch and the vehicle. In their view,
the court’s construction permits sources other than the
dispatch to specify the vehicle destination. It only prohib-
its the vehicle’s mobile unit from specifying the vehicle’s
destination.
    We agree with Appellees’ understanding. The memo-
randum opinion attached to the court’s claim construction
order makes clear that the court focused on the relation-
ship between the dispatch and the vehicle’s mobile unit.
In concluding that “only the dispatch” specifies a destina-
tion, the court noted that nothing in the specification
“suggest[s] that the vehicle operator selects the destina-
VEHICLE IP, LLC v. CELLCO PARTNERSHIP                      7



tion.” J.A. 32. Moreover, while the court addressed
Vehicle IP’s arguments that some embodiments in the
’377 patent’s specification describe a vehicle operator
selecting a destination, it never discussed the relationship
between the dispatch and other external sources of infor-
mation in its opinion.
    The court’s focus on the relationship between the
dispatch and the vehicle’s mobile unit makes sense in
light of the parties’ infringement dispute. The infringe-
ment issue hinged on the respective roles that the dis-
patch and the vehicle’s mobile unit perform in the claimed
system. So, the district court reasonably focused its
construction of “dispatch” on the relationship between the
dispatch and the vehicle’s mobile unit. Although the
district court’s construction of “dispatch” is somewhat
ambiguous, we understand the court’s construction to
require only that, between the dispatch and the vehicle,
the dispatch exclusively specifies the vehicle’s destination.
                             B
    The district court properly construed “dispatch” to
require that the dispatch, rather than the vehicle’s mobile
unit, must specify the vehicle’s destination. The district
court looked to the ’377 patent’s specification to determine
how a person of ordinary skill would understand “dis-
patch” after finding that the term lacks a plain or estab-
lished meaning in the relevant art.              See Power
Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc.,
711 F.3d 1348, 1361 (Fed. Cir. 2013). And the district
court properly recognized that because the term lacks a
plain or established meaning, the court should not con-
strue “dispatch” more broadly than the specification’s
disclosure. See Indacon, Inc. v. Facebook, Inc., 824 F.3d
1352, 1357 (Fed. Cir. 2016) (noting that terms that have
no plain or established meaning “ordinarily cannot be
construed broader than the disclosure in the specifica-
tion). Because Vehicle IP does not challenge the district
8                      VEHICLE IP, LLC v. CELLCO PARTNERSHIP




court’s finding that “dispatch” lacks a plain or established
meaning, its reliance on Thorner v. Sony Computer Enter-
tainment America LLC, 669 F.3d 1362 (Fed. Cir. 2012), is
misplaced. See id. at 1367–68 (holding that, because the
term “attached” had a plain and established meaning in
the art, a “clear and explicit statement by the patentee”
was required for disavowal).
     The specification consistently describes the claimed
“dispatch” as specifying the destination for a vehicle’s
trip. The summary of the invention begins by stating
“[t]he dispatch generates destination information for the
vehicle, specifying at least one destination.” ’377 patent
col. 1 ll. 55–57. The vehicle’s mobile unit then receives
this destination information and uses it to determine an
expected time of arrival. Id. at col. 1 ll. 59–65. In another
embodiment, the dispatch “specif[ies] at least one destina-
tion and at least one appointment time.” Id. at col. 2 ll. 2–
3. The mobile unit receives this information and calcu-
lates an estimated time of arrival to determine whether it
will arrive at the destination on time. Id. at col. 2 ll. 3–8.
    Vehicle IP contends that the specification’s references
to the dispatch specifying a destination do not preclude a
vehicle’s mobile unit from nonetheless selecting the desti-
nation that the dispatch specifies. We disagree. Entities
other than the dispatch can select the destination that the
dispatch specifies to the vehicle. For example, the specifi-
cation refers to “hosts” that “perform[] the management
and control functions for one or more fleets of trucks.” Id.
at col. 3 ll. 14–15. These hosts can transmit destination
information to the dispatch that the dispatch then re-
routes to specific vehicles. Id. at col. 3 ll. 18–29. In
contrast, the specification describes the vehicle’s mobile
units as determining an expected time of arrival “at the
destination identified by the destination information
received from dispatch.” Id. at col. 5 ll. 53–54; see also id.
at col. 1 l. 62–col. 2 l. 8. It would make little sense for the
specification to refer to the dispatch’s destination infor-
VEHICLE IP, LLC v. CELLCO PARTNERSHIP                       9



mation as “identifying” the vehicle’s destination if the
vehicle already possessed that information and had
dictated it to the dispatch.
     The patent’s description of the claimed invention’s op-
erations and advantages confirm that the dispatch is the
source of the vehicle’s destination. It states “transporta-
tion systems would benefit from a dispatching function
that monitors and directs the travel route . . . of its carri-
ers.” Id. at col. 1 ll. 36–37 (emphasis added). The inven-
tion addresses a need of “dispatchers of long-haul or local
vehicles . . . to make routing and dispatching decisions.”
Id. at col. 1 ll. 39–41 (emphasis added). Thus, the claimed
invention produces estimated times of arrival that enable
the dispatch to better direct and monitor vehicles. While
estimated time of arrival calculations occur at the vehi-
cle’s mobile unit, the dispatch determines vehicle destina-
tions.
    The specification never suggests that the vehicle’s
mobile unit can choose the vehicle’s destination. Its sole
mention of a vehicle operator specifying a destination
characterizes it as a problem to avoid. The specification
states “destination information is sent directly to mobile
unit 42, rather than input by the operator of vehicle 40,”
so that “the operator of vehicle 40 is not distracted from
his main duty of driving vehicle 40, [and] the risk of
vehicle 40 being involved in an accident is reduced.” Id.
at col. 6 ll. 61–65. This arrangement also “substantially
reduce[s]” the risk of human error in inputting destina-
tion information. Id. at col. 6 ll. 65–67.
    Vehicle IP argues that two passages from the specifi-
cation describe a vehicle’s mobile unit specifying a desti-
nation. Neither of the cited passages show what Vehicle
IP alleges. First, Vehicle IP argues that the specification
describes a vehicle operator directly inputting a destina-
tion into the mobile unit. The cited passage describes a
vehicle operator inputting information “when vehicle 40 is
10                     VEHICLE IP, LLC v. CELLCO PARTNERSHIP




at one of its destinations.” Id. at col. 11 ll. 59–60. The
fact that the vehicle has reached one of its destinations
does not mean that it is the source of the other destina-
tions. Only after the vehicle reaches its destination, may
the operator “enter the position of the particular destina-
tion based upon the position of the vehicle.” Id. at col. 11
ll. 63–65. A vehicle operator entering more precise desti-
nation information after completing a trip, however, is not
equivalent to specifying the destination for a trip. Alt-
hough the dispatch can “use the accurate position infor-
mation for that destination in generating destination
information for future trips,” id. at col. 12 ll.1–3, the
dispatch remains in charge of selecting the destination for
future trips.
    Indeed, this passage reinforces the division of respon-
sibility between the dispatch that specifies a vehicle’s
destination and the mobile unit that calculates an ex-
pected time of arrival for that destination. While the
dispatch uses the updated position information to gener-
ate destination information on a future trip, the specifica-
tion only describes the mobile unit as “us[ing] this
position information to more accurately calculate an
expected time of arrival for that destination.” Id. at col.
12 ll. 4–5.
     Second, Vehicle IP points to a paragraph that de-
scribes the vehicle’s mobile unit as locally generating
some types of destination information. After stating that
“[t]he factors used to calculate expected time of arrival
may be . . . generated locally at the vehicle,” the specifica-
tion provides examples of “weather conditions or manda-
tory driver rest periods that dispatch . . . is unable to
predict.” Id. at col. 6 ll. 2–7. But the mobile unit’s ability
to generate different types of local information does not
mean that it can also select the vehicle’s destination. The
specification never identifies a vehicle’s destination as one
of the factors that can be generated by the mobile unit.
Moreover, the cited paragraph describes what occurs after
VEHICLE IP, LLC v. CELLCO PARTNERSHIP                     11



the vehicle receives “the destination identified by the
destination information received from dispatch.” Id. at
col. 5 ll. 54–57. Thus, this passage discloses that a mobile
unit can generate some types of destination information,
but only after the dispatch specifies a destination. 1
    Given the specification’s repeated references to the
dispatch specifying vehicle destinations, its descriptions of
the claimed invention’s operation, and its failure to sug-
gest that vehicle mobile units can specify vehicle destina-
tions, the district court did not err by construing
“dispatch” to require that the dispatch, rather than the
vehicle’s mobile unit, must specify the vehicle’s destina-
tion.
                             IV
    For these reasons, we affirm the district court’s con-
struction of “dispatch.”
                         AFFIRMED




    1   This is consistent with our observation in this
case’s previous appeal that the mobile unit can generate
destination information locally. See Vehicle IP, LLC v. AT
& T Mobility, LLC, 594 F. App’x 636, 638 n.1 (Fed. Cir.
2014).